 
Exhibit 10.1
 
CONFIDENTIAL SEVERANCE, SETTLEMENT AND
NON-DISPARAGEMENT AGREEMENT AND GENERAL RELEASE
 
This Confidential Severance, Settlement and Non-Disparagement Agreement and
General Release (the “Agreement”) is made and entered into by and between Philip
J. Young, residing at 2871 N. Ocean Blvd #D518, Boca Raton, FL (hereinafter
“Employee”) and Exactus, Inc., a Nevada corporation, located at 80 NE 4th
Avenue, Suite 28, Delray Beach, FL 33483 and all affiliates and subsidiaries
(hereinafter collectively the “Company”).
 
WHEREAS:
 
A.
The Employee has been employed with the Company.
 
B.
The Employee agrees to resign from all positions with the Company and any of its
subsidiaries, including as director and officer (Chairman of the Board of
Directors and Chief Executive Officer) voluntarily and Company is desirous of
accepting such voluntary resignations of the Employee.
 
C.
The Company and Employee have entered into a Stock Option Agreement, which are
subject to the terms and conditions of the Company’s Stock Option Plan(s) and
the Stock Option Grant Agreement (collectively the “Stock Agreements”) and under
such Stock Agreements;
 
D.
The Employee and Company now desire to settle fully and finally any and all
differences between them, including, but not limited to, any and all claims that
the Employee may have had, claims to have had, now has, may claim to have, or
which may hereafter accrue.
 
E.
Employee acknowledges that as of the date on which Employee signs this Agreement
(the “Execution Date”), Employee is waiving any and all rights and claims
described in this Agreement in exchange for consideration;
 
NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Parties, the Parties agree to
be legally bound by the following terms and conditions, which constitute full
settlement of any and all disputes between them:
 
1. Recitals; Effective Date. The Recitals set forth above are true, accurate,
and correct, and are incorporated into this Agreement by this reference and made
a material part of this Agreement. This Agreement shall become effective as set
forth in Section 8(j) (the “Effective Date”).
 

2. Termination. Effective as of July 31, 2019 (the “Termination Date”), the
Employee resigned as an employee, officer and director of the Company without
“Good Reason” as defined under and pursuant to Employee’s Employment Agreement
dated as of December 1, 2019, as amended by that certain First Amended
Employment Agreement dated as of March 4,
 



 

 
 
2019 (collectively, the “Employment Agreement”), and Employee and the Employment
Agreement are hereby terminated and of no further force and effect such as
otherwise expressly set forth herein.
 
3. Company’s Consideration. Subject to Employee complying with all of Employee’s
obligations under this Agreement, as full, sufficient and complete consideration
for Employee’s promises and releases, the Company will perform the following:
 

(a)
Severance. In consideration of the termination hereunder, the Company has agreed
to pay the Employee a sum equal to 6 months’ Base Salary equal to $75,000 on the
terms and conditions set forth herein as severance (“Severance”). The Severance
will be paid as follows:
 

1.
Within ten days of the execution of this Agreement, the Company agrees to the
pay sum of $37,500 to the Employee; and
2.
Commencing on September 15, 2019 and the 15th day of each month thereafter
through February 15, 2020, the sum of $6,250 per month for 6 months for an
aggregate payment equal to $37,500.
3.
The foregoing Severance shall be subject to deduction for withholding, social
security and Medicare taxes.
4.
Notwithstanding the foregoing, in the event of any breach of this Agreement, the
Release (as defined in Section 5) or any agreement, representation or warranty
by Employee, the Company, after providing written notice of such breach to the
Employee, shall have the right to cease making any further payments of the
Severance, and the Company shall be entitled to set-off from all amounts due and
owing to Employee any and all amounts due from Employee to Company. The Employee
shall have the right to challenge the Company’s actions as breach of this
Agreement.
 
4. Additional Consideration by Company. In addition to the Severance, the
Company and Employee have agreed to the following consideration on the terms set
forth below:
 
 
(a)
Vacation Pay: The Company shall pay the Employee a sum equal to 2 weeks’
vacation pay based on Employee’s Base Salary, subject to deduction for
withholding, social security and Medicare taxes, payable within ten days of the
execution of this Agreement;
 
(b)
COBRA Benefits: The Employee may continue coverage with respect to the Company’s
group health plans as permitted by the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) for himself and each of his “Qualified
Beneficiaries” as defined by COBRA (“COBRA Coverage”). The Company shall
reimburse the amount of any COBRA premium paid for COBRA Coverage timely elected
by and for the Employee and any Qualified Beneficiary of the Employee, and not
otherwise reimbursed, during the period
 
 

 
 

 
 
that ends on the earliest of (i) the date the Executive or the Qualified
Beneficiary, as the case may be, ceases to be eligible for COBRA Coverage, (ii)
the last day of the consecutive eighteen (18) month period following the date of
the Employee’s termination of employment and (iii) the date the Employee or the
Qualified Beneficiary, as the case may be, is covered by another group health
plan. To reimburse any COBRA premium payment under this paragraph, the Company
must receive documentation of the COBRA premium payment within ninety (90) days
of its payment;
 
(c)
Expense Reimbursement: The Company has agreed to pay the Employee 90% of the
expense reimbursements submitted by Employee to the Company prior to August 7,
2019, subject to the Company performing an audit of the Employee’s expense
reports, which audit the Company shall complete within 30 days of the execution
date of this Agreement. If at the end of 30 days, the Company has no objection
to the Employee’s expense reports, the Company shall then promptly pay to the
Employee the remaining 10% of the expenses submitted by Employee. In the event
the Company has any objection to the Employee’s prior expense reports, then the
Company shall notify the Employee of its objections and shall not pay the
Employee any portion held back until the Employee and the Company resolve the
differences raised by the Company in its audit of the Employee’s expenses. If
the Employee and the Company are unable to resolve the Company’s objections
after 30 days, then the Employee may avail himself of all legal remedies. The
Company shall have no obligation to pay the remaining balance or any portion
thereof to Employee until such time as the matter is fully resolved.
 
(d)
Stock Options: The Parties agree that for purposes of determining the number of
stock options of the Company’s common stock that Employee is entitled to
purchase from the Company, pursuant to the exercise of outstanding options,
Employee will be considered to have vested only up to the Termination Date.
Employee acknowledges that, as of the Termination Date, Employee has 209,375
vested options and no more. The exercise of Employee’s vested stock options
shall continue to be governed by the terms and conditions of the Company’s Stock
Agreements.
 
(e)
Bonus: Employee acknowledges that no bonus or other compensation of any kind
shall be due to Employee except as expressly set forth in this Agreement;
 
 
(f)
Employee Note: The Company shall repay the loan, in full, Employee made to the
Company in the amount of $21,000, plus $1,768.54, which represents interest
accrued at the rate of 8% per annum from June 27, 2018 through August 16, 2019
simultaneously with the date the Severance is paid;
 
(g)
Credit Card: The Company shall cease using the Employee’s personal credit card
for Company expenses;
 



 
 

 
 

(h)
D & O Insurance: The Company shall comply with its policies in connection with
director and officer insurance for former executives;
 

(i)
Transition Services: The Employee will agree to provide the Company with
transition services, as may be requested by the Company from time to time, at no
cost to the Company for a period equal to 6 months from the date of this
Agreement; provided however, that in the event the Company seeks to utilize more
than 10 hours of Employee’s time in any monthly period for each of the 6 months
for substantive matters such as but not limited to attending conferences,
providing company presentations to third parties or other matters requested by
the Company, then the Company agrees to provide the Employee with payment as an
independent contractor at the rate of $120 per hour, not to exceed the sum of
$750 in any given day. Such payments will be made to the Employee within 30 days
of Employee submitting an invoice to the Company for such services.
 
(j)
Lock-Up. Employee shall execute a lockup agreement (the “Lock-Up Agreement”)
within 10 days of the date of this Agreement in connection with all stock or
other securities the Employee owns as of the date of this Agreement under which
Employee shall agrees not to sell, transfer, assign, dispose of or otherwise
convey his shares for a period of 6 months from the date of this Agreement (the
“Lock-Up Period”). The Lock-Up Agreement shall provide that upon the expiration
of the Lock-Up Period, the Employee agrees that he will be subject to volume
restrictions under which he agrees that he will not sell more than 15% of the
average daily volume per week as reported by Bloomberg for the Company’s
principal exchange for a period of 6 months following the Execution Date. The
Company agrees to provide a legal opinion from the Company’s securities counsel
within 3 business days following the Lock-Up Period to remove restrictions to
Employee’s shares subject to compliance with securities laws.
 

5.
Release of Claims by Employee.
 

(a)
Except for the consideration set forth in Section 3 and Section 4 hereof,
Employee acknowledges and agrees that he has already received all wages, bonuses
and other monies due him from Company, and specifically acknowledges and agrees
that, he is not entitled to any unpaid wages, commissions, bonuses, unreimbursed
business expenses, accrued vacation pay, sick pay, compensatory time off,
personal time off and/or other similar benefits or compensation of any kind.
 
(b)
Employee hereby acknowledges, for himself and his heirs, full and complete
satisfaction of, and does hereby release and discharge Company, its
subsidiaries, shareholders, directors, officers, employees, attorneys, and
 
 
 

 
 

 
 
agents, from any and all claims of every type, nature, kind or description,
known or unknown, which he now has or may hereafter have, by reason of any
matter from the beginning of time to the date hereof, including, but not limited
to, of and from any and all manner of actions and causes of action, suits,
debts, claims, and demands whatsoever, in law or equity, known or unknown,
asserted or unasserted, which the Parties ever had, now has, or hereafter may
have on account of Employee’s employment with the Company, the termination of
his employment with the Company, and/or any other fact, matter, incident, claim,
injury, event, circumstance, happening, occurrence, and/or thing of any kind or
nature which arose or occurred prior to the execution of this Agreement,
including, but not limited to, any and all claims for wrongful termination;
breach of any implied or express employment contract; unpaid compensation of any
kind; breach of any fiduciary duty and/or duty of loyalty; breach of any implied
covenant of good faith and fair dealing; negligent or intentional infliction of
emotional distress; defamation; fraud; unlawful discrimination, harassment; or
retaliation based upon age, race, sex, gender, sexual orientation, marital
status, religion, national origin, medical condition, disability, handicap, or
otherwise; any and all claims arising under arising under Title VII of the Civil
Rights Act of 1964, as amended (“Title VII”); the Equal Pay Act of 1963, as
amended (“EPA”); the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”); the Americans with Disabilities Act of 1990, as amended (“ADA”); the
Family and Medical Leave Act, as amended (“FMLA”); the Florida Civil Rights Act,
as amended et seq.; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Sarbanes-Oxley Act of 2002, as amended (“SOX”); the
Worker Adjustment and Retraining Notification Act of 1988, as amended (“WARN”);
and/or any other federal, state, or local law(s) or regulation(s); any and all
claims for damages of any nature, including compensatory, general, special, or
punitive; and any and all claims for costs, fees, or other expenses, including
attorneys' fees, incurred in any of these matters (the “Release”). The Company
acknowledges, however, that Employee does not release or waive any rights to
contribution or indemnity under this Agreement to which he may otherwise be
entitled. The Company also acknowledges that Employee does not release or waive
any claims, and that he retains any rights he may have, to any vested 401(k)
monies (if any) or benefits (if any), or any other benefit entitlement that is
vested as of the Termination Date pursuant to the terms of any Company-
sponsored benefit plan governed by ERISA.
 
(c)
Employee understands that there is a risk that subsequent to the execution of
this Agreement, the Employee may discover facts different from or in addition to
the facts which he now knows. It is understood that the Release herein shall be,
and remain in effect as, a full and complete general release, notwithstanding
the discovery of different or additional facts. The provisions of this Release
may be pleaded as a full and complete defense to, and may be
 
 
 

 
 

 
 
used as the basis for any injunction against, any action, suit or other
proceeding that may be instituted, prosecuted or attempted in breach of this
Release.
  

(d)
This Release also includes, to the fullest lawful extent, any and all actions
for breach of contract, express or implied, breach of the covenant of good faith
and fair dealing, express or implied, promissory estoppel, wrongful termination
in violation of public policy, all other claims for wrongful termination and
constructive discharge, and all other tort claims, including, but not limited
to, assault, battery, false imprisonment, intentional interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, negligence, negligent investigation, negligent
hiring, negligent supervision, or negligent retention, defamation, intentional
or negligent misrepresentation, fraud, and any and all other common law causes
of action or federal, state or local laws and regulations relating to
employment, employment termination, employment discrimination, harassment
(including sexual harassment), and/or retaliation, wages, hours, employee
benefits, compensation, and any and all claims for attorneys’ fees and costs,
pursuant to or arising under any such law or order.
 
(e)
If any provision of this Release is held to be illegal, invalid or unenforceable
under present or future laws, that provision shall be severable and this Release
shall be construed and enforced as if that illegal, invalid or unenforceable
provision never comprised a part hereof, and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision, and there shall be added automatically as
part of this Release a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
 
6.
Confidentiality/Disparagement.


(a)
As a paramount condition to Company’s execution of this Agreement, Employee
expressly agrees that he will not either directly or indirectly, either on his
own account or jointly with or as a manager, agent, officer, director, employee,
consultant, partner, joint venturer, owner or otherwise on behalf of any person,
firm or corporation divulge or communicate to any person any “Trade Secrets”,
which shall mean any information concerning any confidential or proprietary
information, customer lists, business and contractual arrangements, financial,
pricing, marketing, servicing, processing and any other trade secrets or secret
or confidential information of the Company which gives the Company an
opportunity to claim competitive advantage or have economic value, unless
otherwise expressly agreed in writing by the Company.
 
 



 
 

 
 
(b)
Employee agrees that he will not make any derogatory, disparaging or false
statements, remarks or communications about Company, and all past, present and
future officers, employees, shareholders and representatives of Company, and/or
its parent companies and their affiliates to any customers, vendors, suppliers,
officers, agents, employees, consultants, partners or other persons with any
relationship to the Company or any affiliates of the Company.
 
(c)
Company agrees that it will not make any derogatory, disparaging or false
statements, remarks or communications about Employee. Notwithstanding the
foregoing, under no circumstances will Company be liable for statements, remarks
or communications made by individuals no longer affiliated with Company at the
time of the statements, remarks or communications. All inquiries received by
Company with respect to Employees’ employment will be handled in a manner
consistent with Company’s company policy of providing minimal information on
former employees, and, consistent with that policy, no derogatory information
will be disseminated regarding Employees.
 
(d)
Employee further agrees that after the date hereof, he will not contact or
solicit any employees, partners, officers, customers, vendors, suppliers, agents
or other persons with any relationship to the Company or any affiliates of the
Company for any purpose having to do with the Company or its affiliate or their
business in any respect.
 
(e)
Employee acknowledges and affirms that the Confidentiality Provisions of Section
13 and the Non-Competition and Non-Solicitation provisions of Section 14 of the
Employment Agreement (including, without limitation, all “Clawback Rights”)
shall survive the Termination Date and continue to be in full force and effect.
 
(f)
In the event the Employee violates any of the provisions in Section 5 hereof,
the Company may avail itself of any of the following legal remedies, including
but not limited to the following:
 
1.
Cease all payments due under Sections 3 and 4 hereof which had not yet been paid
to Employee;
 
2.
Employee hereby agrees to re-pay to the Company any and all sums already paid to
Employee under Sections 3 and 4 hereof and the Company will have the right to
enforce this collection in any court;
 
3.
Seek all damages incurred by the Company including damages for injury to the
Company’s business reputation, and including but not limited to legal fees and
costs incurred by the Company in connection with its enforcement of the terms of
this agreement;
 
 



 
 

 
 
4.
Seek injunctive or other equitable relief to restraint the Employee from
continuing to violate the provisions of this agreement; and
 
5.
Such other legal remedies as the Company may have.
 
7.
Representations and Other Covenants.
 
(a)
Employee represents that at all times during his employment with the Company,
the Employee has complied with all laws, rules and regulations of any government
agency that has jurisdiction over the Company, all public reports that have been
filed with the Securities and Exchange Commission are accurate and complete in
all material respects, and that he is not aware of any improper, illegal or
questionable affairs involving the Company, its reporting, or public
announcements, or the activities or affairs of any of its shareholders,
officers, directors, employees, agents, attorneys or advisers at any time during
the term of his employment.
 
(b)
Within 5 days of the execution of this Agreement, the Employee shall deliver to
the Company a full list of all contracts and obligations Employee has made with
third parties and return of all Company property, keys, records, documents or
other materials that are in Employee’s possession.
 
(c)
Subject to the provisions of Section 4(i) hereof, the Employee will assist and
cooperate with the Company as may be requested by the Company to ensure a smooth
transition to a new CEO, to assist the Company in presenting at investor
presentations or conferences, including if travel is required, and otherwise
provide such advice or assistance as the Company requests. Employee will reports
to the President of the Company, Emiliano Aloi.
 
(d)
All unvested options, stock, restricted stock units or other securities granted
to Employee are hereby terminated and cancelled effective immediately and of no
further force and effect, subject to Employee’s right to exercise any vested
options as provided in Employee’s Option Award Agreement within 30 days from the
Termination Date.
 
(e)
Employee agrees to assist the Company in obtaining a full release and settlement
from Krassen Demitrov and assisting the Company in potentially assigning its
rights to the Fibrilizer/Matrilizer product to a new company no later than
November 1, 2019 the “Assignment Triggers”). In the event the foregoing are
achieved with the Employee’s full assistance and cooperation, the Company will
pay Employee 10% of the net proceeds received by the Company upon closing of the
foregoing assignment. In the event the foregoing Assignment Triggers are not met
then the Company will have no further obligation to Employee in connection
therewith.
 

8.
Miscellaneous.
 



 
 

 
 
(a) THE PARTIES EXPRESSLY AGREE THAT THIS DOCUMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO. This Agreement is executed without
reliance on any promise, warranty or representation by any Party, or any
representative of any Party, other than those, if any, expressly contained
herein. It is the intent of this Agreement to constitute an integration of the
entire Agreement between the Parties, superseding all the previous negotiations,
promises, covenants, agreements and representations. This Agreement may be
changed or modified, or any provisions hereof waived, only by a writing signed
by the Party against whom enforcement of any waiver, change or modification is
sought.
 
(b) THE TERMS OF THIS AGREEMENT ARE CONFIDENTIAL, and are not to be discussed or
disclosed to any persons, except insofar as may be necessary in the conduct of
the Parties' business and financial affairs, and as may be required by law.
 
(c) This Agreement is the product of negotiation among the parties hereto and
represents the jointly conceived, bargained for and agreed upon language
mutually determined by the parties to express their intentions in entering into
the Agreement. Any ambiguity or uncertainty in this Agreement shall be deemed to
be caused by, or attributable to, all parties hereto collectively. In any action
enforce or interpret this Agreement, the Agreement shall be construed in a
neutral manner in accordance with its fair meaning, and no term or provision of
this Agreement or the Release as a whole, shall be construed more or less
favorable to any one party, or a group of parties, to this Agreement.
 
(d) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, all of which together shall constitute one and the
same instrument. A facsimile or e-mailed signature will have the same force and
effect as an original signature.
 
(e) Any failure by any Company to insist upon the strict performance by the
Employee of any of the provisions of this Agreement shall not be deemed a waiver
of any of the provisions of this Agreement, and the Company, notwithstanding
such failure, shall have the right thereafter to insist upon the specific
performance of any and all of the provisions of this Agreement. No waiver of any
provisions of this Agreement shall be valid unless in writing and signed by the
party or parties against whom such waiver is charged.
 
(f) Any amendment or modification of this Agreement must be in writing and
signed by the party or parties intending to be bound thereby.
 
(g) In the event any dispute, controversy or claim arises out of or in
connection with this Agreement or the Claims released in this Agreement, the
prevailing party shall be entitled to all reasonable attorneys’ fees, costs, and
expenses at all trial and appellate levels, including attorneys’ fees, costs,
and expenses incurred in connection with determining the amount of an award of
reasonable attorneys’ fees.
 
(h) This Agreement shall be interpreted, construed, and governed by the laws of
the State of Florida without regard to any choice of law or conflict of law
provisions that would
 
 



 
 

 
 
cause the application of laws of any jurisdiction other than the State of
Florida. Any action or proceeding relating to or arising out of this Agreement
shall solely and exclusively be brought in the Florida court of competent
jurisdiction and venue shall solely and exclusively be in Palm Beach County,
Florida.
 
THE EMPLOYEE HEREBY WAIVES AND COVENANTS THAT HE OR SHE WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE EMPLOYEE AGREES THAT ANY COMPANY MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT BY THE EMPLOYEE IRREVOCABLY TO WAIVE HIS OR HER RIGHT TO
TRIAL BY JURY IN ANY ACTION WHATSOEVER RELATING TO THIS AGREEMENT, WHICH ACTION
WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.
 
(i) Employee understands that this Agreement involves the relinquishment of his
legal rights, and that he has the right to, and has been given the opportunity
to, consult with an attorney of his choice. Employee acknowledges that he has
been (and hereby is) advised by Company that he should consult with an attorney
prior to executing this Agreement. Employee acknowledges that he has not been
discouraged or dissuaded from consulting with an attorney by Company prior to
his execution of this Agreement.
 
(j) Binding Effect. This Agreement will be deemed binding and effective
immediately upon its execution by the Employee; provided, however, that in
accordance with the ADEA, Employee’s waiver of ADEA claims under this Agreement
is subject to the following: the Employee may consider the terms of his waiver
of claims under the ADEA for twenty-one (21) days before signing it and may
consult legal counsel if the Employee so desires. The Employee may revoke his
waiver of claims under the ADEA within seven (7) days of the day he executes
this Agreement. The Employee’s waiver of claims under the ADEA will not become
effective until the eighth (8th) day following the Employee’s signing of this
Agreement. The Employee may revoke his waiver of ADEA claims under this
Agreement by delivering written notice of his revocation, via facsimile and
overnight mail, before the end of the seventh (7th) day following the Employee’s
signing of this Agreement to: Bruce C. Rosetto, Esq., Greenberg Traurig, P.A.,
5100 Town Center Circle, Suite 400, Boca Raton, FL 33486. In the event that the
Employee revokes his waiver of ADEA claims under this Agreement prior to the
eighth (8th) day after signing it, the remaining portions of this Agreement
shall remain in full force in effect, except that the obligation of the Company
to provide the payments and benefits set forth in Section 2 of this Agreement
shall be null and void. The Employee further understands that if the Employee
does not revoke the ADEA waiver in this Agreement within seven (7) days after
signing this Agreement, his waiver of ADEA claims will be final, binding,
enforceable, and irrevocable.
 
 

 

 

 
 
THE EMPLOYEE UNDERSTANDS THAT FOR ALL PURPOSES OTHER THAN HIS WAIVER OF CLAIMS
UNDER THE ADEA, THIS AGREEMENT WILL BE FINAL, EFFECTIVE, BINDING, AND
IRREVOCABLE IMMEDIATELY UPON ITS EXECUTION.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above and agree to be bound to the terms of this Agreement on the terms
and conditions set forth herein.
 
 
EMPLOYEE:
 
 
 
 
 DATED:  August 15, 2019 

/s/ Philip J. Young 
Philip J. Young
 
 
 
 
 
DATED:  August 15, 2019      

EXACTUS, INC.    
 
By: /s/ Emiliano Aloi     

Name:   Emiliano Aloi       
Title:     President
 

                                                                    
 
                      

                                                              

 
 
               

 
                                                               

 
 



 
